Citation Nr: 1317430	
Decision Date: 05/29/13    Archive Date: 06/06/13

DOCKET NO.  09-38 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for left knee arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from December 1989 to July 1995, from January 2003 to July 2003, from July 2005 to July 2006, and from February 2007 to March 2008.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


REMAND

The Veteran seeks a compensable evaluation for his service-connected left knee disorder.  He last underwent a VA examination to assess the degree of severity of his left knee disability in January 2009.  At that time, the examiner indicated that the Veteran was employed as a defense contractor and that the left knee disorder had no significant effects on the Veteran's occupation.  

In his June 2009 notice of disagreement, the Veteran stated that at the time of his VA examination in January 2009, he reported that his left knee disorder did not hinder his employment since he was working primarily in an office environment.  He stated that since that time his occupation has required him to travel to various military installations and inspect training facilities.  He indicated that his duties required physical activity that occasionally caused knee pain.  He said that he currently could not fully bend his knee or assume a kneeling position  In his September 2009 substantive appeal, he reiterated this and stated that due to his visiting job sites now, he has pain, swelling and reduced range of motion.  

In light of the Veteran's assertions to the effect that his knee disability has worsened since the time of the last VA examination in January 2009, a remand is necessary to provide him with a contemporaneous examination.  In addition, while the case is in remand status, appropriate development to obtain any outstanding records pertinent to the claim should be completed.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim.

2.  Then, the RO or the AMC should arrange for the Veteran to be scheduled for an appropriate VA examination to determine the current nature, extent, and severity of his left knee disability.  The claims file and any pertinent evidence in Virtual VA must be reviewed by the examiner in conjunction with the examination.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

3.  The RO or the AMC must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation showing that he was properly notified of the examination must be associated with the record.

4.  The RO or the AMC also should undertake any other development it determines to be warranted.  

5.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be furnished a supplemental statement of the case and be given the requisite opportunity to respond thereto before the case is returned to the Board for further appellate action.


By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

